Chapman, C. J.
The St. of 1864, c. 122, § 4, prescribed as the penalty for selling or offering for sale adulterated milk, or milk to which water or any foreign substance has been added, a fine of twenty dollars. In prosecutions under this act, it was not necessary to prove the knowledge of the seller that the milk had been adulterated. Commonwealth v. Farren, 9 Allen, 489. The act of selling without knowledge was regarded as an act of criminal carelessness.
The St. of 1868, c. 263, § 1, prescribing for a like offence, with the additional fact that the seller knows the milk to be adulterated, a fine of one hundred dollars, treats the knowledge as an aggravation of the offence. This section does not repeal the former act by implication ; for both may stand together. Nor is the former statute expressly repealed; but the second section of the last named act recognizes it as still in force, by declaring that the penalty mentioned in the preceding section “ and that prescribed in the act to which this is in addition ” may be recovered in the manner which it states. This section declares that the act is in addition to the former act; and the fact that the statute is entitled “ an act to amend” the former act is immaterial. Exceptions overruled.